EXHIBIT 10.1
THE 2007 EQUITY PARTICIPATION PLAN
OF IDCENTRIX, INC.
FORM OF
NON-QUALIFIED STOCK OPTION AGREEMENT


 
Non-Qualified Stock Option Agreement (this “Agreement”), dated as of
__________________ (“Date of Grant”), between iDcentrix, Inc. (“iDcentrix”) and
________________ (the “Participant”).
 
BACKGROUND
 
Pursuant to the terms of The 2007 Equity Participation Plan of iDcentrix, Inc.,
as amended (the “Plan”), iDcentrix desires to (a) provide an incentive to the
Participant, (b) encourage the Participant to contribute materially to the
growth of iDcentrix and its subsidiaries (collectively, the “Company”) and (c)
more closely align the Participant’s economic interests with those of iDcentrix
stockholders by means of a Non-Qualified Stock Option Award.  Whenever
capitalized terms are used in this Agreement, they shall have the meanings set
forth in this Agreement or, if not defined in this Agreement, as set forth in
the Plan.
 
The Plan allows the Company to provide rewards and incentives to certain
employees of the Company by, among other things, granting them opportunities to
purchase shares of Common Stock.  The Board or the Committee has determined that
it would be in the best interest of the Company and its stockholders to grant
the Options to the Participant under the Plan.
 
In consideration of the covenants and agreements set forth in this Agreement,
and intending to be legally bound hereby, the Participant and iDcentrix hereby
agree as follows:
 
ARTICLE 1

 
GRANT OF OPTIONS
 
1.1  Grant of Options.  The Participant is hereby granted Non-Qualified Stock
Options representing the right to purchase __________ shares of Common Stock
subject to the restrictions and conditions set forth in this
Agreement.  References in this Agreement to “Option” and “Options” mean the
options granted hereby, individually and in the aggregate.
 
1.2  Option Price.  The price per share of the shares of Common Stock subject to
the Option is $________ (the “Option Price”), which is the same as the Fair
Market Value of a share of Common Stock on the Date of Grant.
 
1.3  Grant Information.  The Options have been granted under the Plan.  The
Board or the Committee authorized the grant of the Options on the Date of Grant.
 
 

ARTICLE 2
 
EXERCISABILITY OF OPTIONS
 
All of the Options are unvested on the Date of Grant.  Options shall vest upon,
but only upon, the events described in Section 2.1, unless vesting is
accelerated pursuant to Sections 2.2 or 2.3 or terminated pursuant to Section
2.5.  Vested Options shall be exercisable as described in Sections 2.4 and
Article 3, in each case subject to limitations set forth in Article 4.  All
Options shall be non-transferable as set forth in Section 5.2.  All shares of
Common Stock issued upon exercise of Options shall be transferable, although:
 
(a)  transferability may be subject to pre-clearance, blackout, registration and
other requirements and restrictions under the Company’s insider trading and
other compliance policies and procedures; and
 
(b)  transfers by executive officers should be reviewed in advance to determine
if there would be any potential liability for short-swing profits under Section
16(b) of the Exchange Act.
 
2.1  Time Vesting.  If not sooner vested pursuant to Section 2.2 or 2.3 and
unless previously forfeited pursuant to Section 2.5, all of the Options shall
vest based on the passage of time according to the following vesting schedule:
 
Number of Shares
Vesting Date
_______ percent of the Options
__ anniversary of the Date of Grant
_______ percent of the Options
__ anniversary of the Date of Grant
_______ percent of the Options
__ anniversary of the Date of Grant
_______ percent of the Options
__ anniversary of the Date of Grant
_______ percent of the Options
__ anniversary of the Date of Grant
   



 
If an Option in respect of a partial share of Common Stock would vest on any
date, the total number of Options vesting on such date shall be rounded up to
the nearest whole share of Common Stock, calculated on a cumulative basis.
 
2.2  Accelerated Vesting.  If not sooner vested and exercisable, and unless
previously cancelled pursuant to Section 2.5 or 4.2, all of the Options shall
vest and become immediately exercisable upon a termination of the Participant's
employment by the Company without Cause (as defined in Section 5.1) within one
year following a Corporate Transaction.
 
2.3  Discretionary Vesting and Exercisability.  The Committee may accelerate the
vesting of any or all of the Options at any time and for any reason.
 
 
2




 
2.4  Exercise; Restriction on Exercise.  No unvested Options shall be
exercisable.  All vested Options shall become exercisable at the time they first
vest and shall cease to be exercisable at the time they expire and are forfeited
as provided in Section 2.5 or Article 4.
 
2.5  Effect of Termination of Employment on Vesting; Expiration of Unvested
Options.  All unvested Options expire and are forfeited upon the earliest to
occur of:
 
(i) the time of notification of the termination of the Participant’s employment
by the Company for Cause;
 
(ii) termination of the Participant’s employment for any reason other than
Cause; and
 
(iii) expiration as provided in Section 4.1.
 
2.6  Corporate Transaction.  Except as otherwise provided in this Agreement, the
effect of a Corporate Transaction on the Participant’s Option is subject to
Section 9.3 of the Plan.
 
ARTICLE 3
 
EXERCISE OF OPTIONS
 
3.1  Person Who Can Exercise.  Exercisable Options may only be exercised by the
Participant, except that (i) in the event of the Disability (as defined in
Section 5.1) of the Participant, those Options may be exercised by the
Participant’s legal guardian or legal representative, and (ii) in the event of
death, those Options may be exercised by the executor or administrator of the
Participant’s estate or the person or persons to whom the Participant’s rights
under those Options pass by will or the laws of descent and distribution.
 
3.2  Procedure for Exercise.  Exercisable Options may be exercised in whole or
in part with respect to any portion thereof that is exercisable; provided that
only an Option or Options to purchase a whole number of shares of Common Stock
may be exercised at any time.  To exercise an exercisable Option, the
Participant (or such other person who shall be permitted to exercise that Option
as set forth in Section 3.1) must complete, sign and deliver to the Secretary of
the Company an exercise notice, substantially in the form attached hereto as
Attachment A, as such form may be amended from time to time by the Company in
its sole discretion, together with payment in full of the Option Price
multiplied by the number of shares of Common Stock with respect to which that
Option is exercised, in accordance with the option exercise procedures of the
Company as in effect from time to time.  The right to exercise any Option shall
be subject to the satisfaction of all conditions set forth in such form of
exercise notice.   Payment of the Option Price shall be made in cash (including
check, bank draft or money order).  The Participant’s right to exercise the
Option shall be subject to the satisfaction of all conditions set forth in such
exercise notice.
 
3.3  Withholding of Taxes.
 
(i)  The Participant acknowledges that, unless satisfied by the Participant (or
such other person who may be permitted to exercise Options as set forth in
Section 3.1, the Company may withhold or deduct from any or all payments or
amounts due to or held for the Participant (or such other person who may be
permitted to exercise Options as set forth in Section
 
3

--------------------------------------------------------------------------------


 
 
 3.1), whether due from the Company or held in the account of the Participant
(or such other person) at any broker facilitating the exercise of Options, or
secure payment from the Participant of, an amount (the “Withholding Amount”)
equal to all taxes (including unemployment (including FUTA), social security and
medical (including FICA), and other governmental charges of any kind as well as
income and other taxes) required under any applicable law to be withheld or
deducted with respect to any and all taxable income and other amounts
attributable to the Options.
 
(ii)  The Withholding Amount shall be determined by the Company.
 
(iii)  Immediately upon request by the Company, the Participant agrees to pay
all, or a portion if so requested by the Company, of the Withholding Amount to
the Company in cash.
 
(iv)  The timing of withholding or deduction from such payments or amounts shall
be determined by the Company.
 
ARTICLE 4
 
EXPIRATION OF OPTIONS
 
4.1  Expiration.  Vested and unvested Options shall expire and be forfeited at,
and no Option may be exercised after, 5:00 p.m., Eastern Time on the day
immediately preceding the tenth anniversary of the Date of Grant.
 
4.2  Earlier Expiration.  Options shall expire and be forfeited earlier than the
time provided in Section 4.1 as follows:
 
(i)  all unvested Options shall expire and be forfeited as provided in Section
2.4;
 
(ii)  upon notice of termination of the Participant’s employment by the Company
for Cause, all vested Options shall expire and be forfeited immediately at the
time notice of such termination is given (unless otherwise determined by the
Company in its sole discretion);
 
(iii)  upon termination of the Participant’s employment by the Company without
Cause or the Participant’s resignation from employment with the Company other
than in connection with death or Disability, all vested Options shall expire and
be forfeited immediately at the close of business on the ninetieth (90th) day
following the date of such termination (or, if such date is not a business day,
on the next succeeding business day); and
 
(iv)  upon termination of the Participant’s employment due to the Participant’s
death or Disability, all vested Options shall expire and be forfeited
immediately at the close of business on the 12-month anniversary of the date of
such termination (or, if such date is not a business day, on the next succeeding
business day).
 
4.3  Cancellation.  Vested and unvested Options which expire unexercised shall
be treated as cancelled.
 
4

--------------------------------------------------------------------------------


4.4  Effective Date.  For purposes hereof, except as otherwise set forth in
Sections 2.5, the date of resignation or termination of employment means the
last date of actual employment or the last day of services for the Company as a
director, even if a different date is used for administrative convenience in
connection with any employee retirement, benefit or welfare plans.
 
 
ARTICLE 5

 
MISCELLANEOUS
 
5.1  Definitions.
 
(i)  “Cause” shall mean:
 
(a)  neglect or willful misconduct which is or is reasonably expected to be
materially and demonstrably injurious to the Company or its customers or
vendors;
 
(b)  material breach by the Participant of his offer letter,  his Proprietary
Information and Inventions Agreement, the Company’s Employee Handbook or
applicable law;
 
(c)  willful or continuing refusal or failure (in either case other than due to
death or Disability) by the Participant to substantially perform his or her
duties or responsibilities for or owed to the Company; or
 
(d)  conviction of or plea of guilty or no contest by the Participant to a
felony or a crime of moral turpitude.
 
(ii)  “Disability”  shall mean disability as determined by the Committee in
accordance with the standards and procedures similar to those under the
Company’s long-term disability plan, if any.  If at any time that the Company
does not maintain a long-term disability plan, “Disability” shall mean any
physical or mental disability which is determined to be total and permanent by a
doctor selected in good faith by the Committee.
 
5.2  Plan Provisions.  The Participant acknowledges receipt of the Plan and
agrees to be bound by the Plan.
 
5.3  Options Not Transferable.  Options may not be transferred by the
Participant (other than by will or laws of descent and distribution). Any
attempt by the Participant to effect a transfer of Options that is not permitted
by the Plan or this Agreement shall be null and void.
 
5.4  Code Section 409A.  The parties recognize that certain provisions of this
Agreement may be affected by Code Section 409A and agree to negotiate in good
faith to amend this Agreement with respect to any changes that the Board or the
Committee reasonably determines are necessary or advisable to comply with Code
Section 409A.
 
5.5  Notices.  All notices, requests and demands to or upon the parties hereto
shall be in writing (including by telecopy) to be effective, and, unless
otherwise expressly provided
 
5

--------------------------------------------------------------------------------


 
herein, shall be deemed to have been duly given or made, when delivered by hand,
or three days after being deposited in the mail, postage prepaid, or, in the
case of telecopy or email notice, when received, addressed as follows to the
Company and the Participant, or to such other address as may be hereafter
notified by the parties hereto:
 
(i)  If to the Company, to it at the following address:
 
iDcentrix, Inc.
2101 Rosecrans Avenue, Suite 4240
El Segundo, CA  90245
Attn:  CEO


With a copy to:


Kelley Drye & Warren LLP
400 Atlantic Street, 13th Floor
Stamford, CT  06902
Attn:  M. Ridgway Barker
Facsimile:  203-327-2669




(ii)   If to the Participant, to his or her most recent primary residential
address or business telecopy or email address as shown on the records of the
Company.
 
5.6  No Right to Continued Employment.  The Participant acknowledges and agrees
that, notwithstanding the fact that the vesting of the Options is contingent
upon his or her continued employment by the Company, this Agreement does not
constitute an express or implied promise of continued employment or confer upon
the Participant any rights with respect to continued employment by the Company.
 
5.7  Amendments and Conflicting Agreements.  This Agreement may be amended  by a
written instrument (a) executed by the parties which specifically states that it
is amending this Agreement, (b) executed by the Company which so states if such
amendment is not material and adverse to the Participant or relates to
administrative matters or (c) executed by the Company if such amendment is made
pursuant to the Plan.
 
5.8  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA WITHOUT REGARD TO
THE PRINCIPLES OF CONFLICTS OF LAW THEREOF THAT WOULD CALL FOR THE APPLICATION
OF THE SUBSTANTIVE LAW OF ANY JURISDICTION OTHER THAT THE STATE OF NEVADA.
 
5.9  Interpretation.  Whenever the word “including” is used herein, it shall be
deemed to be followed by the phrase “without limitation.”  Unless otherwise
specified herein, all determinations, consents, elections and other decisions by
the Committee may be made, withheld or delayed in its sole and absolute
discretion.
 
 
6

--------------------------------------------------------------------------------


 
5.10  Agreement Binding on Transferees.  This Agreement may be transferred or
assigned by and shall be binding upon the Company, its successors, transferees
and assigns.  This Agreement may be transferred and assigned by the Participant,
only in connection with a transfer of Options pursuant to Section 5.2 and shall
be binding upon any assignee of the Participant, including his executor,
administrator, beneficiaries and permitted transferees.  Any purported
assignment not made in accordance with the preceding sentence shall be null and
void.
 
5.11  Titles.  Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
 
5.12  Counterparts.  This Agreement may be executed in counterparts, which
together shall constitute one and the same instrument and which will be deemed
effective whether received in original form or by other electronic means
(including PDF).   Facsimile signatures shall be as effective as original
signatures.
 
5.13  Construction.  The construction of this Agreement is vested in the
Committee, and the Committee’s construction shall be final and conclusive on all
persons.
 


 
*                      *                      *


7

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer.
 
IDCENTRIX, INC.






By:________________________________
Name:______________________________                                                                   
 




PARTICIPANT’S ACCEPTANCE


The Participant acknowledges that he or she has read this Agreement, has
received and read the Plan, and understands the terms and conditions of this
Agreement and the Plan and hereby accepts the foregoing Options and agrees to be
bound by the terms and conditions of this Agreement and the Plan.
 


PARTICIPANT






_______________________________


 

8 
 
 

 



 
Employee Stock Option Exercise Form






Employee Name______________________________________________________________




Social Security Number / National Insurance Number
__________________________________




Address____________________________________________________________________




             _____________________________________________________________________




City _____________________________    State  ________     Zip /Postal Code
_____________




Exercise of  _____________ shares at ___________ per share exercise price equals
US$_________
(“total exercise price”), which I represent is being remitted simultaneously
herewith in the form of
cash in the amount of US$__________.


Employee's original per share exercise price _______________ granted on
____/____/____ (price
may be different than the above price due to stock
splits).                                  (mm/  dd  /year)




Name(s) to be reflected on stock
certificate____________________________________________


       Address________________________________________


                                                                  
                   ________________________________________




 
9